Citation Nr: 1138268	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  04-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The appellant had active military service from November 1974 to December 1974. 

This appeal originally came to the Board of Veterans' Appeals (Board) from an April 2003 rating decision.  In February 2008, the Board, in pertinent part, remanded the claim for additional development.

Pursuant to the Board's remand, the appellant was scheduled for VA examinations in June 2010 and May 2011 for which he failed to report.  The appellant subsequently informed VA that he was unable to report for these examinations as he is incarcerated; he stated that he expects to be released from prison in September 2012 and wishes to be scheduled for an examination when he has been released.  The Board notes that holding the claim open for a year or more in anticipation of a possible outcome would not be an optimal use of VA resources.  The appellant is free to attempt to reopen his claim at any time in the future.


FINDING OF FACT

A chronic psychiatric disorder did not have its onset in service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notification and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v.Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in February 2003, and additional notice was provided in a July 2003 letter.  The claim was readjudicated in a June 2011 supplemental statement of the case.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed condition.  Dingess, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in the development of a claim.  This includes assisting with procuring service records and relevant treatment records, and providing a VA examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained VA treatment records, assisted the appellant in obtaining evidence and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  The claims file contains VA medical records and medical records received from various institutions within the Florida Department of Corrections (DOC) system.  It also contains notification that the 1973 treatment records from Bethany Medical Center requested in the Board's previous remand were destroyed and thus no longer available.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

As previously noted, the appellant is currently incarcerated.  Notwithstanding, VA's duty to assist incarcerated appellants requires it to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow appellants.  Bolton v. Brown,8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A manual provision, found at M21-1MR, Part III, Subpart iv, 3.A.11.d, states as follows: 

Because some State laws restrict the movement of and access to prison inmates, it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  When an examination of an incarcerated veteran is required, the RO and/or the local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel, or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA. 

Note to this provision indicates that if a problem cannot be resolved at the local level, C&P Service Program Review Staff should be contacted. 

In this case, an e-mailed statement from the Medical Director of the North Florida, South Georgia VA Compensation and Pension Service stated that a VA examination could not be performed:  "The NF/SG VA C&P Service can not conduct exams of incarcerated vets given local VA policy NF/SG VHA Memo 136-20: "mechanical restraints must be removed from the forensic patient upon entry into the facility" in the setting of the Florida Department of Corrections policies (1) mechanical restraints on an incarcerated individual must remain in place (2) officers do carry weapons and must remain with the incarcerated individual during exam." 

On October 30, 2009, an RO employee contacted the Medical Director, C&P Service at the North Florida/South Georgia Veterans Health Service.  The instruction guidelines found in the manual were provided for review.  Response to the telephone and email inquiry attached NF/SG VHS Memo 136-20, which was discussed above. It was also noted that in 2006, she requested assistance from VA Central Office regarding C&P examinations for incarcerated veterans but received no response.  She referenced an attached VHA Directive 2008-005 which discussed the need for training and certification for all clinicians performing C&P examinations and stated that utilizing prison medical providers to conduct C&P examinations was not a viable option.  Finally, she indicated that C&P Service does not employ a fee-examiner who was willing to examine an incarcerated veteran outside a VA facility and that sending C&P staff examiners to a prison to conduct C&P examinations was not within their scope of practice. 

It appears that all avenues for obtaining an examination for VA purposes have been exhausted.  Consequently, the Board finds sufficient compliance with the February2008 remand directives and declines to remand for further attempts at examination. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The appellant contends that he has a psychiatric disability (which he suggests is schizophrenia) that either manifested for the first time when he was on active duty or was caused by his time on active duty. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The appellant is currently diagnosed with depression which has been related to substance abuse, and with depression and psychosis not otherwise specified.   

Service treatment records demonstrate that the appellant was found unsuitable for the Marine Corps.  Twelve days into service, it was noted that the appellant dragged behind in group efforts and had no desire to improve; the appellant was resentful of authority and discipline and refused to respond to anyone who was an authority figure.  The instructor indicated that the appellant had only been there for 1.5 days and already was not willing to respond.  The appellant was found to be extremely immature and it was thought that he was seeking an easy way out.  A note several days later showed some improvement, but a memo dated roughly three weeks into the appellant's service indicated that the appellant was one of the worst candidates that instructor had ever seen, and it was noted that the appellant could not take stress of any kind. 

The appellant was discharged from service after about 40 days after being found to have a defective attitude.  It was also reported that the appellant was actively seeking a discharge from service and had even inflicted injury upon himself to further his goal.  It was also noted that the appellant did not relate to military discipline and could not comprehend being subjected to it.  The appellant was found to be in marginal physical condition and it was noted that he showed no desire to improve.  Other service treatment records indicate that the appellant sought treatment for sinusitis which he claimed made him "delirious."  On November 23, the appellant was brought by ambulance to the base clinic where it was noted that he was shaking, moaning, and thrashing about.  The appellant was sobbing and stating that he wanted to go home.  The appellant was diagnosed with an anxiety reaction, treated, and then returned to his platoon. 

Following service, the appellant's claims file is void of any medical evidence showing any psychiatric treatment until the appellant was hospitalized for substance abuse treatment in 1996.  Significantly, the diagnoses for which treatment was provided were polysubstance abuse, cocaine dependence and substance induced major depressive disorder.  The May 1996 report did note that in 1973, the appellant had been placed in Bethany Medical Center in a locked ward after being verbally abusive at home, and having had attacked his brother with a steak knife.  However, as previously indicated, records of this 1973 hospitalization are not available.  Thus, there is no formal medical or otherwise competent characterization of the behavior that triggered that 1973 hospitalization. 

In December 2003, the appellant was diagnosed with depression, not otherwise specified, and psychosis, not otherwise specified.  Recent treatment records dated in 2009 and 2010 show treatment for cocaine dependence and a mood disorder.  

The Veteran contends that he has schizophrenia that began during his brief period of active duty.  While the service treatment records note a diagnosis of anxiety reaction, the objective evidence of record does not show that the Veteran was treated for schizophrenia or any other chronic psychiatric illness in service or for many years thereafter.  Though the Veteran himself has stated that his current condition is related to service, he is not a medical expert in a position to make such a statement.  To the extent that the Veteran speaks to the diagnosis and causation of his current psychiatric illness, the Board finds that he is not competent to do so and will not consider his testimony for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In making its decision, the Board may consider the length of the period following service where the Veteran did not report the symptoms being complained of in the present issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  Here, the length of time between the end of the Veteran's service and his later treatment for psychiatric symptoms is probative.  Though the Veteran was discharged in December 1974, there is no record of him receiving psychiatric treatment until 1996.  And, indeed, that treatment was a consequence of substance abuse, with no suggestion it was related to military service.  

The existing record does not contain a competent opinion linking the appellant's current psychiatric symptoms, including depression, mood disorder, and psychosis, to his brief period of service, and the medical evidence of record does not otherwise demonstrate any such condition is related to service.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the appellant's claim, and it must be denied.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


